Filed 8/17/21 In re Alicia H. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE



 In re ALICIA H., a Person                                        B309361
 Coming Under the Juvenile Court                                  (Los Angeles County
 Law.                                                             Super. Ct. No. 20CCJP03693)



 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 ANGELA R.,

           Defendant and Appellant.

     APPEAL from orders of the Superior Court of Los Angeles
County, Michael D. Abzug, Judge. Affirmed.
      Neale B. Gold, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Navid Nakhjavani, Principal Deputy
County Counsel, for Plaintiff and Respondent.
               ________________________________

     Angela R. (mother) appeals from the jurisdictional findings and
disposition orders regarding Alicia H. (minor) under Welfare and
Institutions Code sections 300 and 361.1 Mother and B.H. (father) are
the parents of minor (born February 2007).2 Despite making no
objection in the juvenile court, mother contends the juvenile court
violated her right to due process when it removed minor from parental
custody without first complying with section 241.1, a provision
governing instances where a minor may fall under both the
dependency laws (§§ 300 et seq.) and the delinquency laws (§§ 600 et
seq.). After the filing of mother’s opening brief on appeal, the juvenile
court ordered minor to be returned to the home of mother. The
juvenile court subsequently received a joint recommendation under
section 241.1.3 We dismiss as moot the portion of mother’s appeal
asserting error under section 241.1.
      Mother also contends that the Los Angeles County Department of

      1 Further statutory references are to the Welfare and
Institutions Code unless stated otherwise.

      2 Father is minor’s presumed father. Father is not a party
to this appeal.

      3On April 22, 2021, we granted the Department’s April 15,
2021 Request for Judicial Notice, taking judicial notice of minute
orders dated March 2, 2021 and April 13, 2021.




                                2
Children and Family Services (the Department) and the juvenile court
failed to comply with the inquiry requirements of the Indian Child
Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and related
California statutes. Because the Department’s inquiry efforts were
sufficient, and also because minor is now in mother’s custody, we
affirm the juvenile court’s finding that ICWA does not apply.



    WELFARE AND INSTITUTIONS CODE SECTION 241.1

Factual and Procedural Background

      There is an extensive history of troubling referrals to the
Department involving minor, dating back to 2011 when minor was five
years old, and of the Department investigating those referrals. Among
those past referrals and investigations, in June 2016, the dependency
court declared minor a dependent based on domestic violence between
father and his female companion, and father leaving minor in
maternal grandmother’s care without an appropriate plan for minor’s
ongoing care and supervision. Mother was in state prison at the time.
It appears the case was closed with the court giving mother physical
and legal custody of minor in 2018.
      In late May 2020, the Department began a new investigation
related to the current case. Minor had been placed on multiple
psychiatric holds and had physically assaulted mother. Minor—who
was 13 years old at the time—had been diagnosed with multiple
psychiatric conditions and prescribed multiple medications; mother
needed help enrolling minor in mental health and in-home services.
Minor denied needing help, but continued displaying aggressive and
self-harming behaviors. With mother’s acquiescence, the Department




                              3
obtained a removal order, detained minor, and placed her at an
adolescent care facility. The Department filed a petition alleging
under section 300, subdivision (b), that minor had mental and
emotional problems, including self-harming and aggressive and
assaultive behaviors; minor had been treated without success during
an involuntary hospitalization, through psychological counseling and
with medication; and mother’s inability to provide parental care and
supervision placed minor at risk of serious physical harm.
     Minor ran away from her care facility in late July 2020. The
Department later learned that minor was living with mother or
maternal grandmother, both of whom refused to cooperate with the
Department or to surrender minor for placement. The Department
obtained a warrant against mother and maternal grandmother for
“harboring” minor. Maternal grandmother brought minor to a
Department office, without any additional clothes or proper
medication, in early September 2020.
     Once in Department custody, minor ran away several times. On
September 12, 2020, mother brought minor back to her placement, and
minor physically assaulted mother. Law enforcement responded to the
incident, and minor damaged the patrol car window by kicking it.
Ultimately, minor was placed on a psychiatric hold. After being
released from the hospital, minor was placed at Hillsides, where she
had daily incidents of running away, issues with substance use, and
multiple physical altercations with other residents.
     On September 23, 2020, mother informed the Department that
minor had a pending assault case in Ventura County, stemming from a
physical altercation between minor and school staff the year before.
Minor had missed a court hearing on September 16, 2020. Mother
provided the social worker with a phone number and e-mail address
for minor’s attorney in the Ventura case, and explained that the




                              4
attorney was trying to advocate for a therapeutic approach and sought
to get minor admitted to a program for drug addiction. The record
does not include evidence of any contact between the Department and
minor’s attorney in the Ventura case. On September 28, 2020, the
juvenile court declared minor a dependent under section 300,
subdivision (b), but continued the disposition hearing to a later date.
      In early October 2020, minor ran away with three other girls. All
three were taken into custody by law enforcement for assaulting a
business owner while trying to steal liquor. Mother informed the
social worker of the incident, and emphasized to the social worker that
minor needed to be in a locked facility. The social worker spoke to
minor’s intake probation officer, Mr. Chapman. Minor was facing
charges of felony robbery, attempted grand theft, and burglary, and
was scheduled to be arraigned on October 8, 2020. The social worker
discussed with Chapman minor’s history and the need for her to be in
a locked facility. Chapman agreed to keep the Department updated;
based on minor’s young age, the charges might be reduced so she could
have dual supervision. Minor was released from juvenile hall the next
day and returned to her residential treatment program at Hillsides.
      On October 6, 2020, the social worker contacted minor’s Ventura
County probation officer Ashley Ramirez by e-mail. Ramirez reported
that there was a petition pending against minor, with six
misdemeanor counts, including five counts of battery on a school
employee and one count of vandalism. Minor’s counsel had declared a
doubt as to minor’s competency, and the case was continued to October
8, 2020, pending completion of the competency report. If minor were
found incompetent, the petition would be dismissed. Ramirez asked
for information about minor’s placement status and also asked
whether minor was on probation in Los Angeles County. Ramirez




                               5
planned to call Los Angeles County to find out if the District Attorney
planned to file a petition for minor’s involvement in a robbery.
      In November 2020, both mother and grandmother expressed that
minor should be returned home or placed in a locked facility.
Maternal grandmother advised that she received mail from Ventura
County probation stating that minor had a warrant out for her arrest
for failing to appear in court. On November 10, 2020, minor and
another girl ran away from Hillsides, and reportedly went to maternal
grandmother’s home, where minor called a male friend to engage in
sex with minor and the other girl. On November 12, 2020, Hillsides
issued a 14-day notice terminating minor’s placement, based on her
escalating behavior, including behaviors related to grooming and
recruitment of Commercially Sexually Exploited Children (CSEC).
      On November 19, 2020, the disposition hearing was continued to
permit minor’s counsel to contact minor’s Ventura County probation
officer. The court stated to minor, “we have some unanswered
questions, because we don’t know what’s going to happen with your
delinquency case in Ventura County, if that affects your request to
have me consider placement with your mom. So the delinquency court
has lead supervision on this case, so they get to make the first
decisions.” None of the attorneys made any objection to the court’s
characterization of the Ventura County juvenile court as having “lead
supervision.”
      In a last minute information report dated November 30, 2020, the
Department reported that minor and the Department appeared before
the Ventura delinquency judge on November 23, 2020, minor’s bench
warrant was cleared, and the next hearing was set for January 7,
2021, to consider the results of minor’s competency evaluation. If
minor remained in placement, the Department would help facilitate
the competency evaluation. The Department also reported, based on




                               6
concerns raised by minor’s recent actions, that minor’s case was being
transferred to the CSEC unit in an effort to provide minor with
intensive services to address her recent CSEC behavior, runaway
episodes, and on-going substance abuse. The Department
recommended that the case be transferred to a specialized court (the
DREAM4 court) dedicated to CSEC youth.
   Judge Michael Abzug conducted the November 30, 2020
disposition hearing.5 After the Department’s reports were
admitted into evidence, the Department called mother to testify.
During her testimony, mother acknowledged minor had long-
standing problems with mental health, substance abuse, and
physical aggression. Mother also testified that if minor could not
be in mother’s care, minor should be in a locked facility, so she
would be safe, rather than “running the streets, robbing and
doing drugs.” The Department asked the court to follow the
Department’s recommendation to keep minor suitably placed,
because mother was not equipped to keep minor safe. Minor had
numerous arrests and a pending delinquency case in Ventura for
felony robbery, where the court was conducting a competency
evaluation. Mother’s counsel and minor’s counsel both asked the
court to return minor to mother’s custody. Neither attorney

      4 DREAM is an acronym for “Dedication to Restoration
through Empowerment, Advocacy and Mentoring,” the name
given to Department 417 of the juvenile dependency court.
( [as of Aug. 6, 2021], archived at
https://perma.cc/5H7Z-C6U4.)

      5Prior hearings were conducted before Judge Emma
Castro. It is not apparent from the record why Judge Castro did
not preside over the disposition hearing.




                                7
made any mention of the Ventura County delinquency case, nor
did they object to the absence of a joint recommendation under
section 241.1. The court ordered minor removed from parental
custody, acknowledging that mother was willing to care for
minor, but finding mother lacked the ability to do so. Mother
filed a notice of appeal the same day.
       On March 2, 2021, after mother had filed her opening brief
in this appeal, the juvenile court returned minor to mother’s
custody. On April 13, 2021, the juvenile court received a joint
recommendation under section 241.1 dated March 18, 2021.

Mother’s Contentions on Appeal

      Mother contends her due process rights were violated when
the juvenile court conducted the disposition hearing and removed
minor from parental custody without first requiring a joint
recommendation under section 241.1.

Governing Law

      “A child who has been abused or neglected falls within the
juvenile court’s protective jurisdiction under section 300 as a
‘dependent’ child of the court. In contrast, a juvenile court may
take jurisdiction over a minor as a ‘ward’ of the court under
section 602 when the child engages in criminal behavior.
[Citations.] . . . [S]ection 241.1 sets forth the procedure that the
juvenile court must follow when faced with a case in which it may
have dual bases for jurisdiction over a minor.” (In re M.V. (2014)
225 Cal.App.4th 1495, 1505–1506, fn. omitted.) Unless certain
statutory requirements for designating a minor a “dual status




                                 8
child” are met, the juvenile court may not enter an order “to
make a minor simultaneously both a dependent child and a ward
of the court.” (§ 241.1, subd. (d), (e).)
       “Section 241.1 requires that whenever it appears a minor
may fit the criteria of both a dependent child and a delinquent
ward, the child protective agency and the probation department
must jointly ‘initially determine which status will serve the best
interests of the minor and the protection of society.’ [Citation.]
Both agencies present their recommendations to the juvenile
court, which then must determine the appropriate status for the
child. [Citation.]” (D.M. v. Superior Court (2009) 173
Cal.App.4th 1117, 1123.) The same process for submitting
recommendations applies when a minor has a delinquency case in
one county and a dependency case in a different county.6


      6 The full text of section 241.1, subdivision (c) states:
“Whenever a minor who is under the jurisdiction of the juvenile
court of a county pursuant to Section 300, 601, or 602 is alleged
to come within the description of Section 300, 601, or 602 by
another county, the county probation department or child welfare
services department in the county that has jurisdiction under
Section 300, 601, or 602 and the county probation department or
child welfare services department of the county alleging the
minor to be within one of those sections shall initially determine
which status will best serve the best interests of the minor and
the protection of society. The recommendations of both
departments shall be presented to the juvenile court in which the
petition is filed on behalf of the minor, and the court shall
determine which status is appropriate for the minor. In making
their recommendation to the juvenile court, the departments
shall conduct an assessment consistent with the requirements of
subdivision (b). Any other juvenile court having jurisdiction over
the minor shall receive notice from the court in which the petition




                                9
(§ 241.1, subdivision (c).) The statutory mandate is “augmented
by [Cal. Rules of Court,] rule 5.512, which requires the joint
assessment under section 241.1 to be memorialized in a written
report.” (M.V., supra, 225 Cal.App.4th at p. 1506.)
       The statutory requirement for a joint recommendation
applies upon the filing of the second petition, meaning that the
court in which the second petition has been filed must determine
whether minor’s case should proceed under dependency or
delinquency, or if the requirements for dual status have been
met. (In re Aaron J. (2018) 22 Cal.App.5th 1038, 1055 (Aaron
J.).) Although the joint recommendation should be filed “with the
petition that is filed on behalf of the minor,” (§ 241.1, subd. (a),
italics added), the absence of a report does not deprive the court
of jurisdiction. (In re M.V., supra, 225 Cal.App.4th at p. 1509–
1510.) A party may forfeit any objection to the untimely filing of
a section 241.1 report by failing to object. (Ibid.)

Analysis

      Our analysis is limited to considering whether this portion
of mother’s appeal should be dismissed as moot.7 The


is filed within five calendar days of the presentation of the
recommendations of the departments. The notice shall include
the name of the judge to whom, or the courtroom to which, the
recommendations were presented.”

      7 On  July 8, 2021, we invited the parties to brief the court
on the questions of whether mother had standing to raise the
issue of compliance with section 241.1 and whether mother
forfeited the issue by failing to raise it with the trial court.
Mother and the Department filed letter briefs in response.




                                 10
Department raised the issue of mootness in its respondent’s brief;
mother filed no reply brief and has not addressed the issue.
       “‘[T]he critical factor in considering whether a dependency
appeal is moot is whether the appellate court can provide any
effective relief if it finds reversible error.’ (In re N.S. (2016) 245
Cal.App.4th 53, 60.) A court ordinarily will dismiss an appeal
when it cannot grant effective relief, but may instead ‘exercise its
inherent discretion to resolve an issue when there remain
“material questions for the court’s determination” [citation],
where a “pending case poses an issue of broad public interest that
is likely to recur” [citation], or where “there is a likelihood of
recurrence of the controversy between the same parties or
others.”’ (Id. at p. 59.)” (In re David B. (2017) 12 Cal.App.5th
633, 644.)
       The Department contends that the portion of mother’s
appeal challenging the absence of a joint recommendation under
section 241.1 is moot. Because daughter has been returned to
mother’s custody, we agree that there is no effective relief to be
had if we were to reverse the juvenile court’s disposition order.
Mother did not file a reply brief to contend otherwise. We
recognize that we have discretion to take up an issue even where
no effective relief can be granted to appellant under some
circumstances. (See, e.g., In re Yvonne W. (2008) 165 Cal.App.4th
1394, 1404 [despite return of child to mother after filing of
mother’s appeal, appellate court exercises inherent discretion to
address issue of continuing public importance].) However, given
the ambiguity in the record as to whether minor had been
declared a ward of the court in Ventura County prior to the

Because we dismiss this portion of mother’s appeal as moot, we
do not discuss standing or forfeiture in this opinion.




                                 11
dependency court making the challenged dispositional order, and
the fact that mother has not argued that the issue is one of public
importance, we decline to exercise our discretion to consider the
issue. We therefore dismiss this portion of mother’s appeal as
moot.

                         ICWA COMPLIANCE

Factual and Procedural Background

      In July 2020, father filed an ICWA-020 (Parental
Notification of Indian Status) form, claiming possible Apache
ancestry through minor’s paternal great-grandmother. The court
directed the Department to interview father, and to notice the
Apache Nation and the Bureau of Indian Affairs (BIA), as
warranted, based on the information gathered during the
Department’s inquiry. The Department was initially unable to
locate father to interview him. In late September 2020, a
dependency investigator spoke with mother and father about
father’s claim of Indian ancestry. Mother had no tribal
information, but confirmed that paternal grandmother was
deceased, and provided names and birthdates for maternal
extended family members. Father explained that while neither
he nor minor were registered with a tribe, minor’s paternal
grandmother and great-grandmother were from Mexico and
looked like they had Indian ancestry. Paternal grandmother was
deceased, and while paternal great-grandmother was alive, she
was non-verbal and could not provide any information. Father
had a half-sister on his mother’s side, and he was residing with
paternal grandfather. Father told the investigator he would




                                12
speak to his relatives and keep the investigator updated. Father
was reluctant to share information without speaking to the
relatives first.
      At a hearing on September 25, 2020, the court repeated its
prior direction to the Department to interview paternal
grandmother and notice the BIA and Apache Nation.8 On
October 6, 2020, the dependency investigator spoke with father
again, and father said he may be Apache, Blackfoot, or may not
have any Indian American ancestry. The Department did not
report conducting any further investigation, but on October 6,
2020, the Department sent ICWA notices to the United States
Secretary of the Interior, a BIA address in Sacramento,
California, eight different Apache tribes, and Blackfeet tribes.
The notices included the name, address, and birthdate
information for mother and father, as well as name and birthdate
information for maternal and paternal grandparents and great-
grandparents, as well as the names and phone numbers of the
tribal contacts. Six tribes responded that minor was not eligible
for enrollment with the tribe.
       At the disposition hearing on November 30, 2020, all
counsel agreed that ICWA did not apply. The court found the
Department made a good faith effort to determine whether ICWA
applied, and then found ICWA inapplicable.




     8 We understand the court’s reference to paternal
grandmother to mean paternal great-grandmother, as the
Department had already reported paternal grandmother was
deceased.




                               13
ICWA Inquiry and Notice Requirements

       “Congress enacted ICWA in 1978 in response to ‘rising
concern in the mid-1970’s over the consequences to Indian
children, Indian families, and Indian tribes of abusive child
welfare practices that resulted in the separation of large numbers
of Indian children from their families and tribes through
adoption or foster care placement, usually in non-Indian homes.’
[Citation.]” (In re Isaiah W. (2016) 1 Cal.5th 1, 7 (Isaiah W.).)
“In California, . . . persistent noncompliance with ICWA led the
Legislature in 2006 to ‘incorporate[ ] ICWA’s requirements into
California statutory law.’ [Citations.]” (In re Abbigail A. (2016) 1
Cal.5th 83, 91; see also In re Breanna S. (2017) 8 Cal.App.5th
636, 650, disapproved on another ground in In re Caden C. (2021)
11 Cal.5th 614, 638, fn. 7 [California law “incorporates and
enhances ICWA’s requirements”].) Both ICWA and California
law define an “Indian child” as a child who is either a member of
an Indian tribe or is eligible for membership in an Indian tribe
and is the biological child of a member of an Indian tribe. (25
U.S.C. § 1903(4); § 224.1, subds. (a) & (b); see also In re Elizabeth
M. (2018) 19 Cal.App.5th 768, 783.)
       The court and the Department have an affirmative and
continuing duty under the ICWA and related California law to
inquire whether a child who is the subject of a dependency
proceeding is or may be an Indian child. (Isaiah W., supra, 1
Cal.5th at pp. 7–8.) The scope of the duty of inquiry is defined in
regulations promulgated under ICWA (see 25 C.F.R. § 23.107 et
seq. (2020)), California statutes, and rules of court. (In re T.G.
(2020) 58 Cal.App.5th 275, 290–291.) Here, we apply the law in




                                 14
effect in November 2020, when the disposition hearing took place.
(In re A.M. (2020) 47 Cal.App.5th 303, 321.)
       The Department’s initial duty of inquiry at the beginning of
a child welfare proceeding includes “asking the child, parents,
legal guardian, Indian custodian, extended family members,
others who have an interest in the child, and the party reporting
child abuse or neglect, whether the child is, or may be, an Indian
child.” (§ 224.2, subd. (b).) The court must inquire at each
party’s first appearance, whether any participant in the
proceeding “knows or has reason to know that the child is an
Indian child.” (§ 224.2, subd. (c).) Part of the initial inquiry
includes requiring each party to complete the ICWA-020 form.
(Cal. Rules of Court, rule 5.481(a)(2)(C).)
       When there is “reason to believe that an Indian child is
involved in a proceeding,” further inquiry is required. (§224.2,
subd. (e); In re T.G., supra, 58 Cal.App.5th at p. 290, fn. 14.)
Effective September 18, 2020, section 224.2, subdivision (e)(1),
explains that “reason to believe” exists “whenever the court,
social worker, or probation officer has information suggesting
that either the parent of the child or the child is a member or
may be eligible for membership in an Indian tribe.”
       Further inquiry includes interviewing parents and
extended family members to obtain information such as the
names of the child’s “biological parents, grandparents, and great-
grandparents, . . . as well as their current and former addresses,
birth dates, places of birth and death, tribal enrollment
information of other direct lineal ancestors of the child, and any
other identifying information, if known.” (§ 224.2, subd. (e)(2)(A);
224.3, subd. (a)(5)(C); Cal. Rules of Court, rule 5.481(a)(4)(A).)
The agency engaging in further inquiry is also required to contact




                                15
the Bureau of Indian Affairs, the State Department of Social
Services, and any tribes the child may be affiliated with, and
anyone else, that might have information regarding the child’s
membership or eligibility in a tribe. (§ 224.2, subds. (e)(2)(B) &
(e)(2)(C); Cal. Rules of Court, rule 5.481(a)(4)(B) & (C).)
       If the further inquiry under section 224, subdivision (e),
results in information that would give the court or the
Department “reason to know” that the child is an Indian child
under ICWA, then the relevant tribes must be given notice of the
proceedings. (25 U.S.C. § 1912, subd. (a); §224.3, subd. (a);
§224.2, subd. (d) [describing circumstances where there is “reason
to know” a child is an Indian child].)
       We review ICWA findings for substantial evidence. (In re
D.S. (2020) 46 Cal.App.5th 1041, 1051.)


Adequacy of Department’s Inquiry

      The question posed by mother’s appeal is whether the
Department’s efforts met the “further inquiry” obligations
imposed under ICWA and section 224.2, subdivision (e). Mother
contends that the Department sent notices out prematurely,
without making inquiries which could have led to information
showing that minor was an Indian child. The Department
contends that because father did not provide the names of any
relatives who might be able to provide additional information, the
court correctly found ICWA did not apply. The Department also
contends that since minor has been returned to mother’s custody,
further compliance with ICWA is no longer necessary.
      The record shows the Department conducted some
additional inquiry after father initially claimed Indian ancestry




                               16
and the juvenile court directed the Department to investigate
father’s claim. According to the Department’s report, father was
reluctant to provide relative information without contacting them
himself first. Mother argues the ICWA finding must be reversed
because the Department did not attempt to interview paternal
grandfather, with whom father was residing, or a paternal aunt
(father’s half-sister on his mother’s side), nor did the Department
attempt to contact the tribes before sending ICWA notices.
However, mother does not explain what additional information
the Department might have obtained by interviewing additional
relatives, rather than relying on father to relay the information
provided by those relatives. (See In re D.S., supra, 46
Cal.App.5th at p. 1053 [ICWA does not require Department to
pursue unproductive investigative leads].) The notices sent to
the tribes included the names and birthdates of minor’s
grandparents and great-grandparents, and none of the responses
from the tribes stated that additional information was necessary
to determine whether minor was an Indian child. ICWA inquiry
is not an end in itself, but rather is a predicate to determining
whether there is a tribe or tribes that are entitled to notice of the
dependency proceeding. (§ 224.3, subd. (a) [“If the court, a social
worker, or probation officer knows or has reason to know . . . that
an Indian child is involved, notice [to the child’s tribe] pursuant
to Section 1912 of the federal Indian Child Welfare Act of 1978
(25 U.S.C. Sec. 1901 et seq.) shall be provided for hearings”].)
While the Department’s reports do not clarify how or when the
Department obtained the information included in the ICWA
notice, or how it was able to identify the tribes to which the
ICWA notices were sent, we see from the notice itself that the
Department was in possession of that information. From those




                                 17
facts, we can infer that the Department conducted the further
inquiry required under section 224.2, subdivision (e).
       Even if the Department’s duty of further inquiry warranted
additional inquiry, we find no prejudicial error. Minor has been
returned to mother’s custody, eliminating any need for additional
inquiry or notice. Notice under ICWA is required only when an
Indian child is removed from a parent, not when the child
remains in a parent’s physical custody. (§ 224.2, subd. (f)
[requiring ICWA notice if agency is “seeking foster care
placement”]; see also In re M.R. (2017) 7 Cal.App.5th 886, 904
[“ICWA and its attendant notice requirements do not apply to a
proceeding in which a dependent child is removed from one
parent and placed with another”]; In re Alexis H. (2005) 132
Cal.App.4th 11, 14 [“[b]y its own terms, [ICWA] requires notice
only when child welfare authorities seek permanent foster care or
termination of parental rights; it does not require notice anytime
a child of possible or actual Native American descent is involved
in a dependency proceeding”].)




                               18
                           DISPOSITION

      The portion of mother’s appeal based on Welfare and
Institutions Code section 241.1 is dismissed as moot. The
juvenile court’s November 30, 2020 order finding that ICWA does
not apply is affirmed.




             MOOR, J.

We concur:



             RUBIN, P.J.                BAKER, J.




                              19